Exhibit 10.2

June 8, 2020

Mr. John R. Beaver

Chief Financial Officer

BIOLASE, Inc.

4 Cromwell

Irvine, California, 92618

Dear Mr. Beaver:

This letter (the “Agreement”) constitutes the agreement between Maxim Group LLC
(“Maxim”), The Benchmark Company LLC (“Benchmark”) and Colliers Securities LLC
(“Colliers”) (collectively, the “Placement Agents”) and BIOLASE, Inc., a company
incorporated under the laws of the State of Delaware (the “Company”), pursuant
to which the Placement Agents shall serve as the placement agents for the
Company, on a “reasonable best efforts” basis, in connection with the proposed
placement (the “Placement”) of common stock (the “Shares”) of the Company, par
value $0.001 per share (“Common Stock”), warrants to purchase Common Stock (the
“Warrants” and, and collectively with the Shares, the “Securities”). The terms
of the Placement and the Securities shall be mutually agreed upon by the Company
and the purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and
nothing herein constitutes that the Placement Agents would have the power or
authority to bind the Company or any Purchaser or an obligation for the Company
to issue any Securities or complete the Placement. This Agreement and the
documents executed and delivered by the Company and the Purchasers in connection
with the Placement, including but not limited to the Purchase Agreement (as
defined below), shall be collectively referred to herein as the “Transaction
Documents.” The date of the closing of the Placement shall be referred to herein
as the “Closing Date.” The Company expressly acknowledges and agrees that the
Placement Agents’ obligations hereunder are on a reasonable best efforts basis
only and that the execution of this Agreement does not constitute a commitment
by the Placement Agents to purchase the Securities and does not ensure the
successful placement of the Securities or any portion thereof or the success of
the Placement Agents with respect to securing any other financing on behalf of
the Company. Following the prior written consent of the Company, the Placement
Agents may retain other brokers or dealers to act as sub-agents or
selected-dealers on its behalf in connection with the Placement. The sale of the
Securities to any Purchaser will be evidenced by a securities purchase agreement
(the “Purchase Agreement”) between the Company and such Purchaser in a form
mutually agreed upon by the Company and the Placement Agents. Capitalized terms
that are not otherwise defined herein have the meanings given to such terms in
the Purchase Agreement. Prior to the signing of any Purchase Agreement,
executive officers of the Company will be available upon reasonable notice and
during normal business hours to answer inquiries from prospective Purchasers.

SECTION 1. REPRESENTATIONS AND WARRANTIES OF THE COMPANY; COVENANTS OF THE
COMPANY.

A. Representations of the Company. Each of the representations and warranties
(together with any related disclosure schedules thereto) and covenants made by
the Company to the Purchasers in the Purchase Agreement in connection with the
Placement is hereby incorporated herein by reference into this Agreement (as
though fully restated herein) and is, as of the date of this Agreement and as of
the Closing Date, hereby made to, and in favor of, the Placement Agents. In
addition to the foregoing, the Company represents and warrants that:

1. The Company has prepared and filed with the Commission a registration
statement on Form S-3 (Registration No. 333- 233172), and amendments thereto,
and related preliminary prospectuses, for the registration under the Securities
Act of 1933, as amended (the “Securities Act”), of



--------------------------------------------------------------------------------

the Securities, which registration statement, as so amended (including
post-effective amendments, if any) became effective on August 23, 2019. At the
time of such filing, the Company met the requirements of Form S-3 under the
Securities Act. Such registration statement meets the requirements set forth in
Rule 415(a)(1)(x) under the Securities Act and complies with said Rule. The
Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act, and the rules and regulations (the “Rules and Regulations”) of
the Commission promulgated thereunder, a supplement to the form of prospectus
included in such registration statement relating to the placement of the Shares
and the plan of distribution thereof and has advised the Placement Agents of all
further information (financial and other) with respect to the Company required
to be set forth therein. Such registration statement, including the exhibits
thereto, as amended at the date of this Agreement, is hereinafter called the
“Registration Statement”; such prospectus in the form in which it appears in the
Registration Statement is hereinafter called the “Base Prospectus”; and the
supplemented form of prospectus, in the form in which it will be filed with the
Commission pursuant to Rule 424(b) (including the Base Prospectus as so
supplemented) is hereinafter called the “Prospectus Supplement.” Any reference
in this Agreement to the Registration Statement, the Base Prospectus or the
Prospectus Supplement shall be deemed to refer to and include the documents
incorporated by reference therein (the “Incorporated Documents”) pursuant to
Item 12 of Form S-3 which were filed under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), on or before the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be; and any reference in this Agreement to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement, the Base Prospectus or
the Prospectus Supplement shall be deemed to refer to and include the filing of
any document under the Exchange Act after the date of this Agreement, or the
issue date of the Base Prospectus or the Prospectus Supplement, as the case may
be, deemed to be incorporated therein by reference. All references in this
Agreement to financial statements and schedules and other information which is
“contained,” “included,” “described,” “referenced,” “set forth” or “stated” in
the Registration Statement, the Base Prospectus or the Prospectus Supplement
(and all other references of like import) shall be deemed to mean and include
all such financial statements and schedules and other information which is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company’s
knowledge, is threatened by the Commission..

2. The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, and the Prospectus Supplement, each as of its
respective date, comply in all material respects with the Securities Act and the
Exchange Act and the applicable Rules and Regulations. Each of the Base
Prospectus, and the Prospectus Supplement, as amended or supplemented, did not
and will not contain as of the date thereof any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Incorporated Documents, when they were filed with the
Commission, conformed in all material respects to the requirements of the
Exchange Act and the applicable Rules and Regulations, and none of such
documents, when they were filed with the Commission, contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein (with respect to Incorporated Documents incorporated
by reference in the Base Prospectus or Prospectus Supplement), in the light of
the circumstances under which they were made not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus or
Prospectus Supplement, when such documents are filed with the Commission, will
conform in all



--------------------------------------------------------------------------------

material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (x) have not been filed as required
pursuant to the Securities Act or (y) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which (x) have not been described or
filed as required or (y) will not be filed within the requisite time period.

3. [Reserved]

4. There are no affiliations with any FINRA member firm among the Company’s
officers, directors or, to the knowledge of the Company, any five percent (5.0%)
or greater stockholder of the Company, except as set forth in the Registration
Statement and SEC Reports.

B. Covenants of the Company. The Company has delivered or made available, or
will as promptly as practicable deliver or make available, to the Placement
Agents complete conformed copies of the Registration Statement and of each
consent and certificate of experts, as applicable, filed as a part thereof, and
conformed copies of the Registration Statement (without exhibits), the Base
Prospectus, and the Prospectus Supplement, as amended or supplemented, in such
quantities and at such places as the Placement Agents reasonably request.
Neither the Company nor any of its directors and officers has distributed and
none of them will distribute, prior to the Closing Date, any offering material
in connection with the offering and sale of the Securities pursuant to the
Placement other than the Base Prospectus, the Prospectus Supplement, the
Registration Statement, copies of the documents incorporated by reference
therein and any other materials permitted by the Securities Act.

SECTION 2. REPRESENTATIONS OF THE PLACEMENT AGENTS. Each of the Placement
Agents, severally and not jointly, represents and warrants that it (i) is a
member in good standing of FINRA, (ii) is registered as a broker/dealer under
the Exchange Act, (iii) is licensed as a broker/dealer under the laws of the
States applicable to the offers and sales of the Securities by such Placement
Agent, (iv) is and will be a corporate entity validly existing under the laws of
its place of incorporation, and (v) has full power and authority to enter into
and perform its obligations under this Agreement. Each Placement Agent will
immediately notify the Company in writing of any change in its status as such.
Each of the Placement Agents, severally and not jointly, covenants that it will
use its reasonable best efforts to conduct the Placement hereunder in compliance
with the provisions of this Agreement and the requirements of applicable law.

SECTION 3. COMPENSATION.

A. In consideration of the services to be provided for hereunder, the Company
shall pay to the Placement Agents or their respective designees on an equal
basis, the following compensation:

1. A cash fee (the “Cash Fee”) equal to an aggregate of seven percent (7%) of
the aggregate gross proceeds raised in the Placement. The Cash Fee shall be paid
to each of the Placement Agents at the Closing of the Placement.

2. Subject to compliance with FINRA Rule 5110(f)(2)(D), the Company also agrees
to reimburse the Placement Agents for all travel and other out-of-pocket
expenses, including the reasonable fees, costs and disbursements of its legal
counsel, in an amount not to exceed an aggregate of



--------------------------------------------------------------------------------

$70,000. The Company will reimburse Placement Agents directly out of the Closing
of the Placement. In the event this Agreement shall terminate prior to the
consummation of the Placement, the Placement Agents shall be entitled to
reimbursement for actual expenses upon providing reasonable documentation
relating to the incurrence of such expenses; provided, however, such expenses
shall not exceed $15,000.

3. Each Placement Agent reserves the right to reduce any item of its
compensation or adjust the terms thereof as specified herein in the event that a
determination shall be made by FINRA to the effect that such Placement Agent’s
aggregate compensation is in excess of FINRA Rules or that the terms thereof
require adjustment.

SECTION 4. INDEMNIFICATION. The Company agrees to the indemnification and other
agreements set forth in the Indemnification Provisions (the “Indemnification”)
attached hereto as Addendum A, the provisions of which are incorporated herein
by reference and shall survive the termination or expiration of this Agreement.

SECTION 5. ENGAGEMENT TERM. The Placement Agents engagement hereunder shall be
until the earlier of (i) the final closing date of the Placement and (ii) the
date a party terminates the engagement according to the terms of the next
sentence (such date, the “Termination Date” and the period of time during which
this Agreement remains in effect is referred to herein as the “Term”). After an
initial period of three (3) month(s) from the date hereof, the engagement may be
terminated at any time by either party upon 10 days written notice to the other
party, effective upon receipt of written notice to that effect by the other
party. If the Company elects to terminate this Agreement for any reason even
though the Placement Agents were prepared to proceed with the Placement
reasonably within the intent of this Agreement, and if within six (6) months
following such termination, the Company completes any financing of equity,
equity-linked or debt or other capital raising activity of the Company (other
than the exercise by any person or entity of any options, warrants or other
convertible securities) with any of the investors contacted by Placement Agents
during the term of this Agreement and set forth on a list provided to the
Company as of the termination date of this Agreement,, then the Company will pay
the Placement Agents upon the closing of such financing the compensation set
forth in Section 3 herein. Notwithstanding anything to the contrary contained
herein, the provisions concerning the Company’s obligation to pay any fees
actually earned pursuant to Section 3 hereof and the provisions concerning
confidentiality, indemnification and contribution contained herein and the
Company’s obligations contained in the Indemnification Provisions will survive
any expiration or termination of this Agreement. If this Agreement is terminated
prior to the completion of the Placement, all fees due to the Placement Agents
shall be paid by the Company to the Placement Agents on or before the
Termination Date (in the event such fees are earned or owed as of the
Termination Date). The Placement Agents agree, severally and not jointly, not to
use any confidential information concerning the Company provided to the
Placement Agents by the Company for any purposes other than those contemplated
under this Agreement.

SECTION 6. PLACEMENT AGENT INFORMATION. The Company agrees that any information
or advice rendered by the Placement Agents in connection with this engagement is
for the confidential use of the Company only in their evaluation of the
Placement and, except as otherwise required by law, the Company will not
disclose or otherwise refer to the advice or information in any manner without
the Placement Agents’ prior written consent.

SECTION 7. NO FIDUCIARY RELATIONSHIP. This Agreement does not create, and shall
not be construed as creating rights enforceable by any person or entity not a
party hereto, except those entitled hereto by virtue of the Indemnification
Provisions hereof. The Company acknowledges and agrees that each Placement Agent
is not and shall not be construed as a fiduciary of the Company and shall have
no duties or liabilities to the equity holders or the creditors of the Company
or any other person by virtue of this Agreement or the retention of such
Placement Agent hereunder, all of which are hereby expressly waived.



--------------------------------------------------------------------------------

SECTION 8. CLOSING. The obligations of the Placement Agents, and the closing of
the sale of the Securities hereunder are subject to the accuracy, when made and
on the Closing Date, of the representations and warranties on the part of the
Company contained herein and in the Purchase Agreement, to the accuracy of the
statements of the Company made in any certificates pursuant to the provisions
hereof, to the performance by the Company of their obligations hereunder, and to
each of the following additional terms and conditions, except as otherwise
disclosed to and acknowledged and waived by the Placement Agent by the Company:

A. No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus, the Prospectus Supplement or otherwise) shall
have been complied with to the reasonable satisfaction of the Placement Agents.
Any filings required to be made by the Company in connection with the Placement
shall have been timely filed with the Commission.

B. The Placement Agents shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement, the Base
Prospectus, the Prospectus Supplement or any amendment or supplement thereto
contains an untrue statement of a fact which, in the opinion of counsel for the
Placement Agents, is material or omits to state any fact which, in the opinion
of such counsel, is material and is required to be stated therein or is
necessary to make the statements therein not misleading.

C. All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Securities, the Registration Statement, the Base Prospectus and the
Prospectus Supplement and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for Maxim, and the Company shall have furnished to
such counsel all documents and information that they may reasonably request to
enable them to pass upon such matters.

D. The Placement Agents shall have received from outside counsels to the Company
such counsels’ written opinions, addressed to the Placement Agents and the
Purchasers and dated as of the Closing Date, in form and substance reasonably
satisfactory to counsel for Maxim, including but not limited to: (i) an opinion
of Loeb & Loeb, LLP, counsel to the Company with respect to certain corporate
and securities matters and (ii) an opinion of Greenberg Traurig, LLP, counsel to
the Company with respect to certain intellectual property matters.

E. On the Closing Date, Placement Agents shall have received a certificate of
the Chief Executive Officer of the Company, dated, as applicable, as of the date
of such Closing, certifying to certain regulatory matters, in form and substance
satisfactory to counsel for Maxim.

F. On the Closing Date, the Placement Agents shall have received a “comfort”
letter from BDO USA, LLP, addressed to each such Placement Agent and in form and
substance satisfactory in all respects to the Placement Agents and counsel for
Maxim.



--------------------------------------------------------------------------------

G. On the Closing Date, Placement Agents shall have received a certificate of
the chief executive officer of the Company, dated, as applicable, as of the date
of such Closing, to the effect that, as of the date of this Agreement and as of
the applicable date, the representations and warranties of the Company contained
herein and in the Purchase Agreement were and are accurate in all material
respects, except for such changes as are contemplated by this Agreement and
except as to representations and warranties that were expressly limited to a
state of facts existing at a time prior to the applicable Closing Date, and
that, as of the applicable date, the obligations to be performed by the Company
hereunder on or prior thereto have been fully performed in all material
respects.

H. On the Closing Date, Placement Agents shall have received a certificate of
the Secretary of the Company, dated, as applicable, as of the date of such
Closing, certifying to the organizational documents, good standing in the state
of incorporation of the Company and board resolutions relating to the Placement
of the Securities from the Company.

I. The Company (i) shall not have sustained since the date of the latest audited
financial statements included or incorporated by reference in the Registration
Statement, the Base Prospectus and the Prospectus Supplement, any loss or
interference with its business from fire, explosion, flood, terrorist act or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
or contemplated by the Registration Statement, the Base Prospectus and the
Prospectus Supplement, and (ii) since the date of the latest audited financial
statements included or incorporated by reference in the Registration Statement,
the Base Prospectus and the Prospectus Supplement there shall not have been any
change in the capital stock or long-term debt of the Company or any change, or
any development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity, results
of operations or prospects of the Company, otherwise than as set forth in or
contemplated by the Registration Statement, the Base Prospectus and the
Prospectus Supplement, the effect of which, in any such case described in clause
(i) or (ii), is, in the judgment of the Placement Agent, so material and adverse
as to make it impracticable or inadvisable to proceed with the sale or delivery
of the Shares on the terms and in the manner contemplated by the Base
Prospectus, Time of Sale Prospectus and Prospectus Supplement.

J. The Common Stock is registered under the Exchange Act and, as of the Closing
Date, the Shares shall be listed for trading on the Trading Market or other
applicable U.S. national exchange and reasonable evidence of such action, if
available, shall have been provided to the Placement Agents upon its request.
The Company shall have taken no action designed to, or likely to have the effect
of terminating the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the Trading Market or
other applicable U.S. national exchange, nor has the Company received any
information suggesting that the Commission or the Trading Market or other U.S.
applicable national exchange is contemplating terminating such registration or
listing.

K. No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the
Securities or materially and adversely affect or potentially and adversely
affect the business or operations of the Company; and no injunction, restraining
order or order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company.

L. The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Placement, including as an exhibit
thereto this Agreement.

M. The Company shall have entered into a Purchase Agreement with each of the
Purchasers and such agreements shall be in full force and effect and shall
contain representations, warranties and covenants of the Company as agreed
between the Company and the Purchasers.



--------------------------------------------------------------------------------

N. FINRA shall have raised no objection to the fairness and reasonableness of
the terms and arrangements of this Agreement. In addition, the Company shall, if
requested by the Placement Agents, make or authorize Placement Agents’ counsel
to make on the Company’s behalf, any filing with the FINRA Corporate Financing
Department pursuant to FINRA Rule 5110 with respect to the Placement and pay all
filing fees required in connection therewith.

O. Prior to the Closing Date, the Company shall have furnished to the Placement
Agents such further information, certificates and documents as the Placement
Agents may reasonably request.

If any of the conditions specified in this Section 8 shall not have been
fulfilled when and as required by this Agreement, or if any of the certificates,
opinions, written statements or letters furnished to the Placement Agents or to
Placement Agents’ counsel pursuant to this Section 8 shall not be reasonably
satisfactory in form and substance to the Placement Agents and to Placement
Agents’ counsel, all obligations of the Placement Agents hereunder may be
cancelled by the Placement Agents at, or at any time prior to, the consummation
of the Closing. Notice of such cancellation shall be given to the Company in
writing or orally. Any such oral notice shall be confirmed promptly thereafter
in writing.

SECTION 9. RIGHT OF PARTICIPATION. Upon the Closing of a Placement, for a period
of twelve (12) months from the commencement of sales of the Offering, the
Company grants each Placement Agent, jointly and individually, the right to act
as placement agent, underwriter or manager for any and all future public and
private equity, equity-linked, debt offerings or other capital raising activity
of the Company (other than the exercise by any person or entity of any options,
warrants or other convertible securities), or any successor to or any subsidiary
of the Company.

SECTION 10. GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of New York or into the
Federal Court located in New York, New York and, by execution and delivery of
this Agreement, the Company hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of aforesaid courts.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
delivering a copy thereof via overnight delivery (with evidence of delivery) to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
action or proceeding.

SECTION 11. ENTIRE AGREEMENT/MISC. This Agreement (including the attached
Indemnification Provisions) embodies the entire agreement and understanding
between the parties hereto, and supersedes all prior agreements and
understandings, relating to the subject matter hereof. If any provision of this
Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by all Placement Agents and the Company. The
representations, warranties, agreements and covenants contained herein shall
survive the closing of the Placement and delivery of the Securities. This
Agreement may be executed in two or more counterparts, all of which when



--------------------------------------------------------------------------------

taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or a .pdf format file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or .pdf signature
page were an original thereof.

SECTION 12. CONFIDENTIALITY. Each of the Placement Agents, severally and not
jointly, (i) will keep the Confidential Information (as such term is defined
below) confidential and will not (except as required by applicable law or stock
exchange requirement, regulation or legal process (“Legal Requirement”)),
without the Company’s prior written consent, disclose to any person any
Confidential Information, and (ii) will not use any Confidential Information
other than in connection with the Placement. The Placement Agents further agree,
severally and not jointly, to disclose the Confidential Information only to its
Representatives (as such term is defined below) who need to know the
Confidential Information for the purpose of the Placement, and who are informed
by the Placement Agents of the confidential nature of the Confidential
Information. The term “Confidential Information” shall mean, all confidential,
proprietary and non-public information (whether written, oral or electronic
communications) furnished by the Company to a Placement Agent or its
Representatives in connection with such Placement Agent’s evaluation of the
Placement. The term “Confidential Information” will not, however, include
information which (i) is or becomes publicly available other than as a result of
a disclosure by a Placement Agent or its Representatives in violation of this
Agreement, (ii) is or becomes available to a Placement Agent or any of its
Representatives on a non-confidential basis from a third-party, (iii) is known
to a Placement Agent or any of its Representatives prior to disclosure by the
Company or any of its Representatives, or (iv) is or has been independently
developed by a Placement Agent and/or the Representatives without use of any
Confidential Information furnished to it by the Company. The term
“Representatives” shall mean each Placement Agent’s directors, board committees,
officers, employees, financial advisors, attorneys and accountants. This
provision shall be in full force until the earlier of (a) the date that the
Confidential Information ceases to be confidential and (b) two years from the
date hereof. Notwithstanding any of the foregoing, in the event that a Placement
Agent or any of its Representatives are required by Legal Requirement to
disclose any of the Confidential Information, such Placement Agent and its
Representatives will furnish only that portion of the Confidential Information
which such Placement Agent or its Representative, as applicable, is required to
disclose by Legal Requirement as advised by counsel, and will use reasonable
efforts to obtain reliable assurance that confidential treatment will be
accorded the Confidential Information so disclosed.

SECTION 13. NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is sent to the email address specified on the
signature pages attached hereto prior to 6:30 p.m. (New York City time) on a
business day, (b) the next business day after the date of transmission, if such
notice or communication is sent to the email address on the signature pages
attached hereto on a day that is not a business day or later than 6:30 p.m. (New
York City time) on any business day, (c) the third business day following the
date of mailing, if sent by U.S. internationally recognized air courier service,
or (d) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as set forth on
the signature pages hereto.

SECTION 14. PRESS ANNOUNCEMENTS. The Company agrees that the Placement Agents
shall, from and after any Closing, have the right to reference the Placement and
the Placement Agents’ role in connection therewith in the Placement Agents’
marketing materials and on its website and to place advertisements in financial
and other newspapers and journals, in each case at its own expense.

[The remainder of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Maxim, Benchmark and Colliers the enclosed copy of this
Agreement.

 

 

Very truly yours,

  MAXIM GROUP LLC By:  

            /s/ Clifford A. Teller

  Name:   Clifford A. Teller   Title:  

Executive Managing Director,

Investment Banking

  Address for notice:   405 Lexington Avenue   New York, NY 10174  

Attention: James Siegel, General Counsel

Email: jsiegel@maximgrp.com

 

  THE BENCHMARK COMPANY LLC By:  

            /s/

  Name:     Title:     Address for notice:  

Attention:

Email:

  COLLIERS SECURITIES LLC By:  

            /s/ Randy L. Hines

  Name:   Randy L. Hines   Title:   Senior Vice President  

Address for notice:

Colliers Securities LLC

90 South 7th Street, Suite 4300

Minneapolis, MN 55402

 

Attention:

Email: randy.hines@colliers.com

[Signature Page to Placement Agency Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to as of

the date first written above:

 

BIOLASE, INC. By:  

            /s/ John R. Beaver

  Name: John R. Beaver   Title:   Chief Financial Officer  

Address for notice:

BIOLASE, Inc.

4 Cromwell

Irvine, California, 92618

Attn: Chief Financial Officer

Email: jbeaver@biolase.com

[Signature Page to Placement Agency Agreement]



--------------------------------------------------------------------------------

ADDENDUM A

INDEMNIFICATION PROVISIONS

In connection with the engagement of Maxim Group LLC, The Benchmark Company LLC,
Colliers Securities, LLC (the “Lead Managers”) by BIOLASE, Inc. (the “Company”)
pursuant to a placement agency agreement dated as of the date hereof, between
the Company and the Lead Managers, as it may be amended from time to time in
writing (the “Agreement”), the Company hereby agrees as follows:

1. To the extent permitted by law, the Company will indemnify the Lead Managers
and each of their respective affiliates, directors, officers, employees and
controlling persons (within the meaning of Section 15 of the Securities Act of
1933, as amended, or Section 20 of the Securities Exchange Act of 1934) against
all losses, claims, damages, expenses and liabilities, as the same are incurred
(including the reasonable fees and expenses of counsel), relating to or arising
out of its activities hereunder or pursuant to the Agreement, except, with
regard to the Lead Managers, to the extent that any losses, claims, damages,
expenses or liabilities (or actions in respect thereof) are found in a final
judgment (not subject to appeal) by a court of law to have resulted primarily
and directly from the willful misconduct or gross negligence in performing the
services described herein, as the case may be of any or all of the Lead Managers

2. Promptly after receipt by the Lead Managers of notice of any claim or the
commencement of any action or proceeding with respect to which the Lead Managers
are entitled to indemnity hereunder, the Lead Managers will notify the Company
in writing of such claim or of the commencement of such action or proceeding,
and the Company will assume the defense of such action or proceeding and will
employ counsel reasonably satisfactory to the Lead Managers and will pay the
reasonable fees and expenses of such counsel. Notwithstanding the preceding
sentence, the Lead Managers will be entitled to employ counsel separate from
counsel for the Company and from any other party in such action if counsel for
the Lead Managers reasonably determines that it would be inappropriate under the
applicable rules of professional responsibility for the same counsel to
represent both the Company and the Lead Managers. In such event, the reasonable
fees and disbursements of no more than one such separate counsel will be paid by
the Company. The Company will have the exclusive right to settle the claim or
proceeding provided that the Company will not settle any such claim, action or
proceeding without the prior written consent of the Lead Managers, which will
not be unreasonably withheld.

3. The Company agrees to notify the Lead Managers promptly of the assertion
against it or any other person of any claim or the commencement of any action or
proceeding relating to a transaction contemplated by the Agreement.

4. If for any reason the foregoing indemnity is unavailable to the Lead Managers
or insufficient to hold the Lead Managers harmless, then the Company shall
contribute to the amount paid or payable by the Lead Managers, as the case may
be, as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand, and the Lead Managers on the other, but also the
relative fault of the Company on the one hand and the Lead Managers on the other
that resulted in such losses, claims, damages or liabilities, as well as any
relevant equitable considerations. The amounts paid or payable by a party in
respect of losses, claims, damages and liabilities referred to above shall be
deemed to include any legal or other fees and expenses incurred in defending any
litigation, proceeding or other action or claim. Notwithstanding the provisions
hereof, the Lead Managers’ share of the liability hereunder shall not be in
excess of the amount of fees actually received, or to be received, by the Lead
Managers under the Agreement (excluding any amounts received as reimbursement of
expenses incurred by the Lead Managers).



--------------------------------------------------------------------------------

5. These Indemnification Provisions shall remain in full force and effect
whether or not the transaction contemplated by the Agreement is completed and
shall survive the termination of the Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
the Agreement or otherwise.

[The remainder of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

  Very truly yours,   MAXIM GROUP LLC By:  

            /s/ Clifford A. Teller

  Name:   Clifford A. Teller   Title:  

Executive Managing Director,

Investment Banking

  Address for notice:   405 Lexington Avenue   New York, NY 10174  

Attention: James Siegel, General Counsel

Email: jsiegel@maximgrp.com

 

  THE BENCHMARK COMPANY LLC By:  

            /s/

  Name:   Title:   Address for notice:  

Attention:

Email:

  COLLIERS SECURITIES LLC By:  

            /s//Randy L. Hines

 

Randy L. Hines

Senior Vice President

 

Address for notice:

Colliers Securities LLC

90 South 7th Street, Suite 4300

Minneapolis, MN 55402

 

Attention:

Email: randy.hines@colliers.com

[Signature Page to Indemnification Provisions Pursuant to Placement Agency
Agreement]



--------------------------------------------------------------------------------

Accepted and Agreed to as of

the date first written above:

 

BIOLASE, INC. By:  

/s/John R. Beaver

  Name: John R. Beaver   Title: Chief Financial Officer  

Address for notice:

BIOLASE, Inc.

4 Cromwell

Irvine, California, 92618

Attn: Chief Financial Officer

Email: jbeaver@biolase.com

[Signature Page to Indemnification Provisions Pursuant to Placement Agency
Agreement]